Case: 13-10399   Date Filed: 10/16/2013   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10399
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:12-cr-20483-CMA-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ANTHONY SEAN DAWSON,
a.k.a. Tony,
a.k.a. T,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 16, 2013)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 13-10399       Date Filed: 10/16/2013       Page: 2 of 6


       Anthony Sean Dawson appeals his 129-month sentence, imposed after he

pled guilty to conspiring to possess with intent to distribute heroin in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846, and to knowingly and intentionally

distributing heroin in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Dawson makes a multitude of arguments for why his sentence should be

overturned. Specifically, Dawson argues that (1) his plea was not entered

knowingly, voluntarily, and intelligently; 1 (2) the district court erred in denying his

request for a mitigating role reduction pursuant to U.S.S.G. § 3B1.2(b); (3) the

district court should have granted a downward departure pursuant to U.S.S.G. §

4A1.3(b) because Dawson’s criminal history category substantially over-

represented the seriousness of his criminal history and likelihood of recidivism;

and (4) his sentence was procedurally and substantively unreasonable because the

district court erred in denying Dawson’s request for a downward variance pursuant

to the sentencing factors enumerated in 18 U.S.C. § 3553(a). After reviewing each

of Dawson’s arguments in turn, we affirm his conviction and sentence.

       Dawson asserts that his guilty plea was not entered knowingly, voluntarily,

and intelligently because he was not properly informed of the rights he

relinquished as required under Rule 11(b). See Fed. R. Crim. P. 11(b). As

       1
          Dawson argues in his brief that the district judge failed to advise him he was waiving
his right to an appeal by accepting the plea agreement. This argument is meritless. As the
Government notes, there was no appeal waiver contained in Dawson’s plea agreement.


                                                    2
              Case: 13-10399       Date Filed: 10/16/2013     Page: 3 of 6


conceded by Dawson, our standard of review is plain error since he failed to

previously raise this issue. See United States v. Turner, 474 F.3d 1265, 1275 (11th

Cir. 2007). Moreover,

             [t]o demonstrate plain error, the defendant must show that there
      is (1) error, (2) that is plain and (3) that affects substantial rights. If all
      three conditions are met, an appellate court may then exercise its
      discretion to notice a forfeited error, but only if (4) the error seriously
      affects the fairness, integrity, or public reputation of judicial
      proceedings.

Id. at 1276 (citations omitted) (internal quotations marks omitted). There is no

plain error present in this case. The record shows the district court went through

the germane requirements of Rule 11(b).             Additionally, in no way was the

“fairness, integrity, or public reputation” of the proceeding affected by any

omission of the rights Dawson renounced. Thus, we affirm his conviction.

      Turning to his sentence, Dawson argues he should have received a

mitigating role reduction pursuant to U.S.S.G. § 3B1.2(b), which would decrease

his base-offense level under the Sentencing Guidelines. We review a district

court’s denial of a mitigating role reduction for clear error. United States v. De

Varon, 175 F.3d 930, 937 (11th Cir. 1999). Dawson was correctly sentenced as a

career criminal due to his second-degree murder conviction for which he was

released within the past 15 years and for 2 drug-related offenses in 2001. See

U.S.S.G. §§ 4B1.1, 4A1.2. Defendants sentenced as career offenders are ineligible



                                                3
                 Case: 13-10399        Date Filed: 10/16/2013       Page: 4 of 6


for mitigating role reductions. 2 United States v. Jeter, 329 F.3d 1229, 1230 (11th

Cir. 2003). Therefore, the district court was correct to refuse Dawson’s request for

a mitigating role reduction.

       Dawson next asks this Court to overturn the district court’s refusal to grant a

downward departure under U.S.S.G. § 4A1.3(b). Section 4A1.3(b) states, “[i]f

reliable information indicates that the defendant's criminal history category

substantially over-represents the seriousness of the defendant's criminal history or

the likelihood that the defendant will commit other crimes, a downward departure

may be warranted.” U.S.S.G. § 4A1.3(b). However, Dawson does not assert the

district court incorrectly believed it lacked authority to grant a downward

departure. Thus, we lack jurisdiction to review the district court’s discretionary 3

decision to not grant a downward departure. United States v. Winingear, 422 F.3d

1241, 1245 (11th Cir. 2005) (stating “we lack jurisdiction to review the decision of

the district court not to apply a downward departure”).




       2
          In his reply brief Dawson asserts the district court could still have awarded him a
mitigating role reduction as a variance to his sentence. This argument is misplaced. The district
court has full discretion to consider whether a lesser role in the offense warrants a variance under
the “nature and circumstances of the offense.” See 18 U.S.C. § 3553(a)(1) (2010). To assert this
qualifies as a mitigating role reduction is incorrect.
       3
         The record supports the district court’s decision to not award a downward departure
under U.S.S.G. § 4A1.3(b). Further, there is no circumstance in which a district court must grant
a downward departure under § 4A1.3(b). Therefore, Dawson’s assertion of an abuse of discretion
by the district court is unfounded.
                                                     4
              Case: 13-10399     Date Filed: 10/16/2013    Page: 5 of 6


      Finally, Dawson posits he should have received a downward variance

because the district court failed to properly consider the sentencing factors in 18

U.S.C. § 3553(a), which constitutes a lack of substantive and procedural

reasonability. Specifically, Dawson argues the district court less than adequately

considered the “nature and circumstances” of his offense, his “history and

characteristics,” and “the need for the sentence imposed.” See U.S.C. §

3553(a)(1)-(2) (2010).

       We determine the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 128 S. Ct. 586, 591 (2007). To

determine procedural reasonability, we examine whether the district court properly

calculated the Guidelines range, considered the § 3553(a) factors, treated the

Guidelines as mandatory, based the sentence on “clearly erroneous facts,” and gave

a sufficient explanation for the sentence to permit “meaningful appellate review.”

Id. at 597. When reviewing a sentence for substantive reasonability, a sentence is

substantively unreasonable if, considering the totality of the circumstances, the

court weighed the § 3553(a) factors unreasonably and imposed a sentence that did

not achieve the purposes of sentencing outlined in § 3553(a). United States v. Irey,

612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). The party challenging the

sentence bears the burden of proving the sentence enforced was unreasonable.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).


                                              5
              Case: 13-10399     Date Filed: 10/16/2013   Page: 6 of 6


      The district court did not abuse its discretion in imposing Dawson’s

sentence. Dawson’s Guidelines range was properly calculated, the district court

considered the § 3553(a) factors, did not treat the Guidelines as mandatory,

included no “clearly erroneous facts” in its determination, and gave a sufficient

explanation for the imposition of Dawson’s 129-month sentence. Further, the

sentence was substantively reasonable. The district court stated that the § 3553(a)

factors were considered and sentenced Dawson at the low end of the Guidelines

range while also granting the Government’s 15% reduction via their § 5K1.1

motion. The district court weighed the totality of the circumstances in addition to

the § 3553(a) factors and felt that 129 months was necessary due to Dawson’s

repeated criminal behavior. Moreover, the district court is not required to discuss

each factor during sentencing. Id. at 786. Nothing more was required to impose his

sentence. Dawson has failed to prove any absence of reasonableness by the district

court. Therefore, we affirm his sentence.

      AFFIRMED.




                                             6